Citation Nr: 1422550	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-01 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to August 1972

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran's claim to reopen his claim for service connection for bipolar disorder, and his claim for PTSD were denied in an April 1997 rating decision.  The July 2009 rating decision denied to reopen the Veteran's claim for service connection and continued the prior denial.  The Veteran's appeal was previously remanded for additional development in a December 2011 Board remand.   

The Veteran was scheduled for a Travel Board Hearing in February 2011.  The Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing, accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

The issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Evidence added to the record since the final April 1997 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is reopening the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.   Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Id.  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson¸ 20 Vet. App. 307, 313 (2007).

Based on the rating decision from April 1997, the RO determined that the Veteran did not have a psychiatric diagnosis and there was no evidence provided which showed a nervous condition was incurred or aggravated in service.  Based on development requested from the December 2011 Board remand, new evidence has been associated with the claims file.  VA treatment records from August 2009, show that the Veteran has a diagnosis of cocaine dependency, and bipolar disorder. 
Most significantly, VAMC records from Coatesville, Pennsylvania from April and May of 1985 were associated with the claims file.  While seeking detoxification, drug counseling, and alcohol counseling in April and May of 1985, the Veteran stated that he has a history of drug and alcohol abuse dating back to 1970.  The Veteran was in active military service during 1970.  In a Statement in Support of Claim received in April 2009, the Veteran stated that he received outpatient treatment from the VA for his manic depression in 1972.  The Veteran separated from service in 1972, and stated that he sought treatment within six months of separation.     

When drug and alcohol abuse is at issue, service connection is precluded "in two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse." Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, service connection is not precluded if alcohol abuse is secondary to a service-connected disability. Id.  Based on VAMC records it is clear that the Veteran suffers from both drug dependency and bipolar disorder.  Furthermore, the Veteran stated that he sought treatment for a mental disorder within a year from service.  Thus, the evidence that the Veteran has bipolar disorder and a history a drug and alcohol abuse since service, trigger's VA's duty to assist to provide a further medical opinion in this case.  See Shade at 118; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the Veteran's claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.
 
ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder, the appeal to this extent, is granted.


REMAND


Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.

The evidence of record shows a long history of drug abuse, and drug dependency by the Veteran.  The evidence also shows a diagnosis of bipolar disorder, and drug dependency.  The Veteran identified 1970 as the year his alcohol abuse began.  The Veteran was in active service in 1970, thus there is an indication that his drug and alcohol abuse may be related to service.  Additionally, there is no opinion as to whether or not the Veteran's drug and alcohol abuse are related to his bipolar disorder, and whether or not the Veteran's bipolar disorder is related to his service.  A nexus opinion regarding the Veteran's diagnosed bipolar, and drug dependency is thus necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The December 2011 Board remand instructed that the Veteran have the opportunity to provide information regarding any in-service PTSD stressors.  In correspondence sent in February 2012, the RO instructed that the Veteran must submit new information or evidence for his claim for PTSD.  However, the RO only indicated that if the Veteran's stressor(s) were caused by a fear associated with hostile military or terrorist activity, that new evidence should be submitted.  Service-connection for PTSD can be granted based on other circumstances and the Veteran should be properly notified.  The Veteran should be given an opportunity to submit statements regarding any and all, potential in-service stressors.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for an acquired psychiatric disability since May 2012.   All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Send the Veteran a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)), or other appropriate form, and request that he provide specific details of the alleged stressful event(s).

3.  Schedule a VA evaluation to determine the etiology of the Veteran's psychiatric disorder.   A thorough rationale should accompany any opinion reached.

a) If a diagnosis of PTSD is appropriate, the examiner should specify:

(1) whether any of the alleged stressors the Veteran relays is sufficient to produce PTSD; (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on the statements of record made by the Veteran.  Any opinions expressed by the examiner must be accompanied by a complete rationale. 

b) The examiner should offer an opinion as to the etiology of any non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, to include bipolar disorder, is related to the Veteran's active duty.  In offering the opinion, the examiner must acknowledge and comment on the statements of record made by the Veteran.

c) If the examiner finds that the Veteran has a psychiatric disorder, which is as least as likely as not due to the Veteran's service, the VA examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current alcohol or drug abuse is secondary to (caused or aggravated by) a currently diagnosed psychiatric disability.

The examiner is requested to provide a thorough rationale for any opinion provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record. References should be made to pertinent documents of record, as necessary.

4.  Thereafter, re-adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


